Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the foldable main body, wherein the foldable main body comprises the cut-out plate and defines a corresponding cut-out hole on the upper section and defines a fitting hole on the lower section; two locking stubs on two back surfaces of the two side wings; two locking holes on the upper section; a middle crease between the upper section and the lower section; two side creases between the two side wings and the lower section; a small crease between the cut-out plate and the upper section as set forth in the claimed combination, wherein the upper section is attached to the lower sections along the middle crease and is foldable to the lower section along the middle crease, the two side wings are foldable to the lower section along the two side creases, the cut-out plate is foldable to the upper section along the small crease, the cut-out plate on the upper section is configured to snap-fit into the fitting hole on the lower section for the electronic device accessory to clip onto the electronic device, the two locking stubs is configured to snap-fit into the two locking holes to close the electronic device accessory.

Singh (US 2011/0081946 A1) discloses  an electronic device accessory for use with an electronic device (Figs. 1-4) comprising:
at least a foldable main body (Fig. 1), wherein the foldable main body comprises an upper section (109); a lower section (111); two side wings on the lower section (117); a mirror adapted to attach to a front surface of the lower section of the foldable main body, the mirror has a reflective surface (107 and para [0025]),and 
wherein the electronic device accessory is configured to removably attach to an electronic device and the electronic device has a built-in camera (105) and a display screen (see Figs. 1-4).

However, the prior art does not disclose the foldable main body comprising the cut-out plate and defines a corresponding cut-out hole on the upper section and defines a fitting hole on the lower section; two locking stubs on two back surfaces of the two side wings; two locking holes on the upper section; a middle crease between the upper section and the lower section; two side creases between the two side wings and the lower section; a small crease between the cut-out plate and the upper section as set forth in the claimed combination, wherein the upper section is attached to the lower sections along the middle crease and is foldable to the lower section along the middle crease, the two side wings are foldable to the lower section along the two side creases, the cut-out plate is foldable to the upper section along the small crease, the cut-out plate on the upper section is configured to snap-fit into the fitting hole on the lower section for the electronic device accessory to clip onto the electronic device, the two locking stubs is configured to snap-fit into the two locking holes to close the electronic device accessory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/27/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872